DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Independent claims 6 and 7 are rejected under 35 U.S.C. 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These independent claims limit a spherical particle in line 9 of each of the claims to having “a length of fiber of less than 40 microns”.  A sphere cannot possess a length.  Did Applicant intend to recite, for example, “a diameter” instead of the term “length”?
Correction is respectfully required in response to the present action.


Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6 and 7 are rejected under 35 U.S.C. 102 as anticipated by Yokosawa (US 2018/0100028 A1 to Narita, published April 12, 2018). 
Yokosawa discloses preparing a hydroxyalkyl alkyl cellulose exhibiting good flowability and high compressibility that possesses a volume-based average particle diameter, of 50 to 100 microns, wherein the particles are divided into fine particles, spherical particles and fibrous particles, wherein a volume fraction of the fibrous particles consisting of long and short fibrous particles relative to all of the particles of 45 to 70%, and a volume fraction of the fine particles relative to all of the particles of less than 2.0% (abstract; [0009] to [0016]; [0066] to [0072]; Figure 1).  The hydroxyalkyl alkyl cellulose is a nonionic water-soluble polymer produced by etherification of hydroxy groups on a glucose ring of cellulose and can be hydroxypropyl methyl cellulose and hydroxyethyl methyl cellulose, wherein hydroxypropyl methyl cellulose (HPMC) is preferable, and wherein substitution degrees of the hydroxyalkyl alkyl cellulose are not particularly limited ([0064]; [0065]).
Yokosawa further discloses the fine particles having a length of fiber of less than 40 microns, wherein spherical fibers have a ratio of a diameter of fiber to a length of fiber, of 0.5 or more while other spherical fibers have an elongation of less than 0.5, and an aspect ratio of a maximal Feret diameter to a minimal Feret diameter, of 0.5 or more, and a circularity of a real particle, of 0.7 or more ([0013].  The long fibrous particles can have a length of fiber of 200 microns or more and an elongation of less than 0.5, the fibrous particles contain long fibrous particles and have an aspect ratio of less than 0.5, while other long fibrous particles having an aspect ratio of 0.5 or more and a circularity of less than 0.7 ([0014]).  The short fibrous particles have a length of fiber of 40 to 200 microns, an elongation of less than 0.5, and contain of first and second short fibrous particles wherein the first short fibrous particle have an aspect ratio of less than 0.5, and the second short fibrous particle have an aspect ratio of 0.5 or more and a circularity of less than 0.7 ([0015]; [0024]; [0025]).  In the examples, Yokosawa depicts the amount of long fibrous particles is 30% or more (see Table 2). 
Therefore, the hydroxyalkyl alkyl cellulose ethers of Yokosawa possess all the features of the ethers of present claims 6 and 7. 
Thus, the instant claims are anticipated by Yokosawa.

Allowable Subject Matter
Claims 1-5 have been examined in the instant action and have been found allowable.
The prior art of record does not teach or suggest a method for producing a sieved water-soluble cellulose ether that includes a pulverization step of pulverizing a water-soluble cellulose ether to provide a pulverization product, and a sieving step of sieving the pulverization product by using a sieve possessing a mesh surface coated with an inorganic metal compound, wherein a sieve-passed water-soluble cellulose ether is obtained.
The closest prior art to the instant claimed invention is Narita (US 2017/0114203 A1 to Narita, published April 27, 2017). 
Narita teaches a method for producing  porous water-soluble nonionic cellulose ether having an average pore size of 36 microns or smaller and an average particle size of from 30 microns that includes the steps of: pulverizing a first water-soluble nonionic cellulose ether to obtain a first pulverized product, and sieving the pulverized product through a sieve having an opening of from 40 to 400 microns to obtain a first residue-on-sieve and a first sieve-passing fraction, wherein a portion or all of the first residue-on-sieve has particles having specified particle sizes are re-pulverized together with a second water-soluble nonionic cellulose ether in the step of pulverizing to obtain a second pulverized product that is subsequently pulverized to obtain the cellulose ether as a second sieve-passing fraction containing the re-pulverized particles (abstract; [0013]; [0017]; [0027] to [0040]; Example 1; Figure 1).
However, Narita does not teach or suggest coating the mesh surface of a sieve with an inorganic metal compound in accordance with present independent claim 1. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



September 29, 2022